Title: To George Washington from Lieutenant Colonel David Rhea, 28 June 1778
From: Rhea, David
To: Washington, George


                    
                        Dear General
                        [Near Monmouth, N.J., 28 June 1778]
                    
                    There is A strong party by your Order posted at the pass I mentione⟨d⟩ and will in A few Moments open four pieces of Artillery upon their left flank hoping soon to silence them near your Senter—Videts are posted all the way to Shrewsbury Road where their Rear lay this Morning—they must go near five Miles round before they can flank us. your Very Hon. sert
                    
                        David Rhea Lieutenant Colonel
                    
                